IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

ROBERT M. DICK III,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-4648

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 7, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Robert M. Dick III, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

WINOKUR, JAY, and WINSOR, JJ., concur.